Clark, O. J., dissenting:
Under our precedents, the mortgage. was nonexistent as to the Jarrett claim for a tort, but the Trunk Company having been adjudged a bankrupt 11 March, 1908, and Jarrett having proven his claim in bankruptcy, the property could not be sold thereafter under the judgment in favor of Jarrett wlfich was obtained by him in January, 1908. Jarrett had no lien save by virtue of that judgment, which having been obtained within four months prior to the adjudication in bankruptcy, execution could not issue for its enforcement.
If the Trunk Company had made a bona fide sale of its property prior to the lien of the Jarrett judgment, the purchaser would have obtained a good title. Coal Co. v. Electric Co., 118 N. C., 232. It follows that the trustee in bankruptcy acquired a good title, as against the Jarrett judgment, which was obtained within four months prior to the adjudication in bankruptcy.
It is true that it does not yet appear that the Trunk Company has obtained its final discharge, but its property by virtue of the adjudication passed to the trustee in bankruptcy and no execution could issue on the Jarrett judgment unless the property was restored to the bankrupt by decree of the court which *466•bad taken it into custody. The sale under tbe Jarrett judgment 4 August, 1909, was therefore a nullity, and the purchaser at such sale acquired no title.